IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JORDAN FUNK, MICHAEL RESSLER, AND           : No. 366 MAL 2020
BRIAN RESSLER,                              :
                                            :
                   Respondents              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
CHRISTY L. BRADLEY,                         :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.